Citation Nr: 1441127	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-40 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  With respect to PTSD, the Veteran claimed that she incurred the disorder during service as a result of two stressors.  First, she claimed that she was almost raped by a fellow service member, who eventually did rape another service member, and that she witnessed this rape.  Second, the Veteran claims that she testified at the court marital of the alleged rapist, and that after being pronounced guilty, the defendant attempted suicide by cutting his wrists, which the Veteran also witnessed.  

With respect to depression, the Veteran filed a claim for entitlement to service connection for depression secondary to her service-connected chronic headaches in January 2013.  In July 2013, the Veteran submitted correspondence from her private physician indicating that her service-connected headaches affected her depression.  

Although the Board, in its February 2013 remand, broadened the scope of the Veteran's original PTSD claim to encompass all current acquired psychiatric disorders, to include depression, the RO nonetheless treated the Veteran's claim for entitlement to service connection for depression as a separate claim and denied it in a December 2013 rating decision.  However, the Board finds that it has jurisdiction of the Veteran's claim for service connection for depression, as it is encompassed within her broadened claim for entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board's previous remands in this matter dealt primarily with attempting to secure evidence to corroborate the Veteran's alleged stressors.  Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the Board finds the report of a October 2013 VA mental disorders examination to be inadequate.  

The October 2013 VA mental disorders examination was scheduled by the RO when it decided to adjudicate a separate claim for entitlement to service connection for depression claimed as secondary to service-connected chronic headaches.  The examiner concluded that the Veteran's "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  In reaching this conclusion, the examiner pontificated:

Among the thousands of veterans I have examined in the context of Compensation and Pension exams, [this veteran] presents among the most diagnostically complex. Unfortunately at the time of this examination, the veteran was not a particularly good historian or an accurate reporter of her current experience.  Undoubtedly, this presentation was affected by genuine psychiatric symptoms and probable mild cognitive deficits.  However, [the veteran] also appeared to be intentionally producing symptoms (particularly as related to cognitive impairment and PTSD) and intentionally appearing more impaired than is actually the case.

The question being posed in this veteran's claim is somewhat preposterous, given the veteran's longstanding history of PRIMARY psychiatric issues. Whomever is assisting the veteran in a claim for mental health benefits is doing her a gross disservice in advising her to apply for the current "depression secondary to migraine headaches." IN NO WAY is this veteran's psychiatric condition (diagnosed on exam as Schizoaffective Disorder, Primarily Depressive Type) related to her service-connected migraine headaches.

Schizoaffective Disorder is a serious and persistent mental illness, which in this veteran's case appears to date to her early 30's (typical age of onset for women.) Consistent with this diagnosis, she evidences psychotic symptoms such as auditory hallucinations and mildly disorganized thinking. In addition to said symptoms, [the veteran] has a history of experiencing depressive episodes, characterized by diminished mood/tearfulness, loss of pleasure in previously enjoyed activities, thoughts of self-harm, reduced concentration, and sleep disturbances. Even during periods of remission of depressive sympotms [sic], the psychotic symptoms continue. It should be noted that [the veteran's] condition appears relatively well-controlled by medication. However, given the severity of the illness and its impact on judgment and concentration, her capacity to work remains limited even when compliant with medication.

It also bears noting that, per a review of her *extensive* Claims File (via VBMS,) this veteran has essentially made a career out of filing and appealing claims for various conditions. Her claims file dates to her initial separation from the Army in 1981, with continuous filing, appealing, and re-filing since that time. Her capacity to remain actively engaged in such an adversarial [sic] process over a 30+-year time frame is strong evidence of retention of at least some work-like skills.

The Board finds this examination report to be inadequate and problematic for a variety of reasons.  First and foremost, as articulated by the Veteran's representative in his July 2014 Informal Hearing Presentation, the October 2013 VA examiner failed to provide an opinion as to the likelihood that the Veteran's service-connected chronic headaches aggravated her current psychiatric symptomatology.  Indeed, this was the crux of the Veteran's January 2013 claim for entitlement to service connection.  

Furthermore, the October 2013 examiner did not opine as to whether the Veteran's current psychiatric symptomatology first manifested in service or within a year following her discharge from service.  The Veteran's representative maintains that the documented in-service head injury in February 1980 could have caused the Veteran's current psychiatric symptomatology.  Moreover, as emphasized by the Veteran's representative, the Veteran was nearly 30 years of age at the time of her discharge from active duty service, and the October 2013 VA examiner indicated that, "Schizoaffective Disorder is a serious and persistent mental illness, which in this veteran's case appears to date to her early 30's (typical age of onset for women.)"  As such, the Veteran's representative argues that, by the examiner's own rationale, the Veteran's psychiatric symptomatology could have manifested within one year of service separation, as she was in her early 30s within that time period.  

Finally, also as emphasized by the Veteran's representative in his July 2014 Informal Hearing Presentation, the October 2013 VA examiner's opinion contains inappropriate amounts of bias and unprofessionalism.  It is one thing for an examiner to suggest that a Veteran is malingering or is not a credible historian during the course of a VA examination.  It is quite another to provide commentary on the legal merits of the Veteran's claims or to question the competency of her legal representatives.  VA regulations state that fairness and courtesy must at all times be shown to applicants by all employees whose duties bring them in contact, directly or indirectly, with the Department's claimants.  38 C.F.R. § 4.23 (2014).  The Board finds that the opinion of the October 2013 VA examiner did not comport with the VA's principles of fairness and courtesy.

For the above reasons, the Board finds that a new VA mental disorders examination conducted by an examiner other than the examiner who conducted the October 2013 examination must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder diagnosed, to include both PTSD and any other non-PTSD disabilities (i.e., schizoaffective disorder, depression).  

Schedule the Veteran's examination with a qualified psychiatrist/psychologist other than the examiner who conducted the October 2013 VA mental disorders examination.

The claims file must be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary, if any, must be conducted and results reported in detail.  The VA examiner's opinion should: 

a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth or Fifth Edition (DSM-IV or DSM-V).
b) Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV or DSM-V.  

c) If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based.

d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including PTSD, depression, and/or schizoaffective disorder, was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of her military service. 

e) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including PTSD, depression, and/or schizoaffective disorder, was caused or aggravated by any of the Veteran's service-connected disabilities, to include chronic headaches.

f) Discuss whether it is at least as likely as not (50 percent or more probability) that the Veteran's current psychiatric symptomatology first manifested in service or within a year following her discharge from service in June 1981.

Please provide the reasons behind all opinions expressed. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

For purposes of the opinion being sought, the examiner should specifically consider and reference the Veteran's own reports of in-service psychiatric symptomatology, the documented February 1980 in-service head injury, the Veteran's service personnel records, and the correspondence received in July 2013 from the Veteran's private physician opining that her depression was aggravated by her service-connected headaches.  

2. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



